Case: 20-10863       Document: 00515981561            Page: 1      Date Filed: 08/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                              August 17, 2021
                                      No. 20-10863
                                                                               Lyle W. Cayce
                                                                                    Clerk
   Michael S. Owl Feather-Gorbey,
   also known as Michael S. Gorbey,

                                                                  Plaintiff—Appellant,

                                           versus

   NFN NLN, Administrator of Designations;
   NFN NLN, Designation Staff;
   U.S. Attorney General, United States,

                                                               Defendants—Appellees.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 3:20-CV-1311


   Before King, Smith, and Willett, Circuit Judges.
   Per Curiam:*
          Michael Owl Feather-Gorbey, federal prisoner #3405-013, moves to
   proceed in forma pauperis (“IFP”) following the dismissal of his complaint
   per 28 U.S.C. § 1915(g). Gorbey has failed to show that he should be allowed


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-10863      Document: 00515981561          Page: 2    Date Filed: 08/17/2021




                                    No. 20-10863


   to proceed IFP on appeal under § 1915(g). See Banos v. O’Guin, 144 F.3d
   883, 885 (5th Cir. 1998). Further, his theory that the district court violated
   his right of access to the courts lacks merit. See Carson v. Johnson, 112 F.3d
   818, 821 (5th Cir. 1997).
          Accordingly, Gorbey’s motion for leave to proceed IFP is DENIED.
   Further, because the IFP decision is “inextricably intertwined” with the
   merits of the issue on appeal, his appeal from the dismissal is frivolous and is
   DISMISSED. See 5th Cir. R. 42.2; Baugh v. Taylor, 117 F.3d 197, 202
   & n.24 (5th Cir. 1997).
          Gorbey’s motion for judicial notice is also DENIED. See Fed. R.
   Evid. 201(b). In any event, to the extent that he seeks to supplement the
   record in support of his IFP motion, the new evidence that he has submitted
   fails to make the requisite showing under § 1915(g).
          The dismissal of this appeal counts as a strike under § 1915(g). See
   Coleman v. Tollefson, 575 U.S. 532, 537 (2015). Gorbey is CAUTIONED
   that he remains barred from proceeding IFP in any civil action or appeal filed
   while he is incarcerated or detained in any facility unless he is under immin-
   ent danger of serious physical injury. See § 1915(g).
          In addition, we recently warned Gorbey that any future frivolous fil-
   ings would subject him to additional sanctions; we directed him to review all
   pending matters and move to dismiss any that were frivolous, repetitive, or
   otherwise abusive. See Feather-Gorbey v. Admin. Fed. Bureau of Prisons, 841
   F. App’x 724, 724−25 (5th Cir. 2021). Because Gorbey failed to heed this
   court’s warning, IT IS ORDERED that Gorbey pay a monetary sanction
   of $100 payable to the Clerk of this court.
          Gorbey is BARRED from filing, in this court or in any court subject
   to this court’s jurisdiction, any pleading until the sanction is paid in full,
   unless he first obtains leave of the court in which he seeks to file such plead-




                                          2
Case: 20-10863      Document: 00515981561            Page: 3    Date Filed: 08/17/2021




                                      No. 20-10863


   ing. Gorbey is further CAUTIONED that any future frivolous or repetitive
   filings in this court, or any court subject to this court’s jurisdiction, will sub-
   ject him to additional sanctions. He is again DIRECTED to review all
   pending matters and to move to dismiss any that are frivolous, repetitive, or
   otherwise abusive.




                                           3